Exhibit 10.30

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made as of the 15th day of
December, 2011 (the “Effective Date”) by and between Daniel Promislo (“Mr.
Promislo”), and RAIT Financial Trust, a Maryland real estate investment trust
(“RAIT”).

WHEREAS, Mr. Promislo is retiring from the Board of Trustees of RAIT (the
“Board”) and as the Chairman of the Compensation Committee of the Board (the
“Compensation Committee”), effective as of the date hereof, after having served
as a Trustee of RAIT since its founding in August 1997; and

WHEREAS, RAIT desires to secure the services of Mr. Promislo after his
retirement, and will designate Mr. Promislo as a “Trustee Emeritus” in
recognition of his personal, in-depth knowledge of RAIT's history and business,
and the unusually valuable contributions he has made to the Company since its
inception.

WHEREAS, Mr. Promislo desires to perform such services for RAIT as are indicated
below beginning on the Effective Date upon the terms and conditions hereinafter
set forth;

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

1. Term. RAIT hereby engages Mr. Promislo and Mr. Promislo hereby accepts
engagement by RAIT under this Agreement for a term beginning on the Effective
Date and continuing until the first anniversary of the Effective Date and shall
be effective for successive one-year periods in accordance with the terms of
this Agreement unless either party notifies the other party of non-renewal in
writing prior to 60 days before the expiration of each renewal. Such notice may
be sent by any reasonable means to, in RAIT’s case, its chief executive officer
at its executive office set forth in its public filings with the Securities and
Exchange Commission or, in Mr. Promislo’s case, to his latest address in RAIT’s
personnel files. The period commencing on the Effective Date and ending on the
date on which the term of Mr. Promislo’s engagement under this Agreement shall
terminate is hereinafter referred to as the “Term.”

2. Title, Duties and Responsibilities. Mr. Promislo shall hold the title and
position of “Trustee Emeritus.” In this capacity, Mr. Promislo shall serve as an
advisor to the Board, to the Compensation Committee and to RAIT’s management,
and shall perform the duties as may be reasonably assigned to him by the
Chairman of the Board, the Chairman of the Compensation Committee and/or by the
Chief Executive Officer of RAIT (the “CEO”) and other management. Mr. Promislo
may attend meetings of the Board and the Compensation Committee, and may
participate in the discussions that occur during the portions of such meetings
which he attends. Notice of such meetings to Mr. Promislo shall not be required.
Mr. Promislo shall not be entitled to vote on any business coming before the
Board or the Compensation Committee, nor shall Mr. Promislo be counted as a
member of the Board or the Compensation Committee for the purpose of determining
the number of Trustees necessary to constitute a quorum, for the purpose of
determining whether a quorum is present, or for any other purpose whatsoever.

3. Other Activities. This Agreement is not exclusive. During the Term,
Mr. Promislo may engage in other business, charitable, civic and academic
activities without the consent of RAIT, provided that Mr. Promislo will comply
at all times with the provisions of RAIT’s Code of Business Conduct and Ethics.
This Agreement shall not limit any charitable or civic activities, personal
investments or other similar activities as do not interfere with his performance
of his responsibilities and obligations pursuant to this Agreement.

4. Consulting Fee.

(a) RAIT shall pay Mr. Promislo and Mr. Promislo hereby agrees to accept, as
compensation for all services rendered hereunder, a consulting fee equal to
$110,000 for each twelve (12) month period during the Term. The consulting fee
shall be inclusive of all applicable taxes, whether or not required to be
withheld by RAIT. The consulting fee shall be paid on a pro rata quarterly
basis, or at such other intervals as agreed upon by RAIT and Mr. Promislo.



--------------------------------------------------------------------------------

(b) In accordance with Section 8 below, Mr. Promislo is serving in the capacity
of an independent contractor, and shall not be treated as an employee for any
purposes, such as for purposes of RAIT’s employee compensation and benefit
plans, or for RAIT’s tax withholding and payment obligations, except as RAIT may
determine to be legally required. Specifically, Mr. Promislo is not eligible to
participate in or receive any benefit or right as a RAIT employee under any RAIT
employee retirement or other benefit plan, and will not covered by workers’
compensation in connection with Mr. Promislo’s services to RAIT.

5. Reimbursement of Expenses. Mr. Promislo shall be provided with reimbursement
of reasonable expenses incurred in connection with Mr. Promislo’s service to
RAIT in accordance with RAIT’s expense reimbursement policy for Trustees as such
policy may be modified by RAIT from time to time.

6. Compliance With RAIT’s Code of Business Conduct and Ethics. Mr. Promislo
agrees to comply with RAIT’s Code of Business Conduct and Ethics as it may be
modified by RAIT from time to time.

7. Indemnification. RAIT shall: (a) indemnify Mr. Promislo to the full extent
permitted under applicable law, under Mr. Promislo’s Indemnification Agreement
with RAIT and under RAIT’s Declaration of Trust and Bylaws, on the same basis as
he would have been indemnified as a Trustee of RAIT, for, from and against any
and all losses, claims, costs, expenses, damages, liabilities or actions
(including security holder actions in respect thereof) relating to or arising
out of Mr. Promislo’s relationship with and service to RAIT; and (b) pay all
reasonable costs, expenses and attorney’s fees incurred by Mr. Promislo in
connection with or relating to the defense of any such loss, claim, cost,
expense, damage liability or action. During Mr. Promislo’s relationship with and
service to RAIT and after the termination of this Agreement, RAIT shall maintain
Trustee and Officer liability insurance policies on Mr. Promislo’s behalf on the
same basis as though Mr. Promislo were a member of the Board through the date of
termination of this Agreement.

8. Independent Contractor. Mr. Promislo shall render services hereunder in the
capacity of independent contractor, not as an employee of RAIT. Mr. Promislo is
not to be considered nor will Mr. Promislo hold himself out or lead others to
believe that he is a Trustee, officer, or employee of RAIT. Mr. Promislo will
pay, if and as required, any Social Security taxes, unemployment insurance, and
federal, state, and local taxes incurred in the performance of the terms of this
Agreement. RAIT will have no withholding responsibility for any of such taxes.

9. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania, without giving effect to any conflict
of laws provisions.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

 

RAIT FINANCIAL TRUST By:   /s/ Scott F. Schaeffer Name:   Scott F. Schaeffer
Title:   Chairman, Chief Executive Officer & President DANIEL PROMISLO /s/
Daniel Promislo  

 

3